


115 HRES 35 EH: Expressing the sense of the House of Representatives relating to automated external defibrillator (AED) education in the Nation’s schools.
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 35
In the House of Representatives, U. S.,

December 12, 2018

RESOLUTION
Expressing the sense of the House of Representatives relating to automated external defibrillator (AED) education in the Nation’s schools.
 
 
Whereas the American Red Cross advocates that improved education and access to automated external defibrillators (AEDs) could save 50,000 lives each year;  Whereas the average response time to a 911 call is 8 to 12 minutes; 
Whereas the likelihood of survival is reduced approximately 10 percent for each minute defibrillation is delayed; and  Whereas sudden cardiac arrest is most effectively treated by combining CPR and defibrillation: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— (1)public schools in possession of one or more AEDs should schedule annual AED education for all school personnel, for which staff meetings or in-service days allocated under State law for professional development programs in emergency first aid and cardiopulmonary resuscitation (CPR) may be used; 
(2)such public schools should consider including in such annual AED education instruction on the use of AEDs and information for school personnel relating to the locations of AEDs, the school’s response plan, and the members of the school response team;  (3)each public school in possession of one or more AEDs should conduct an annual CPR and AED drill for school personnel to practice the use of these life-saving measures and to evaluate the school’s preparedness in the event of a sudden cardiac arrest; and 
(4)when planning the education and drills, local educational agencies (LEAs) and schools should coordinate with other schools operating education programs, any State-issued recommendations as to the development or usage of appropriate programs, and the American Heart Association Guidelines for Cardiopulmonary Resuscitation and Emergency Cardiovascular Care.   Karen L. Haas,Clerk. 